Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Carlos Demon Harris, Appellant                        Appeal from the County Court at Law of
                                                       Harrison County, Texas (Tr. Ct. No. 2017-
 No. 06-18-00206-CR         v.                         0424). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Carlos Demon Harris, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 5, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk